TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00797-CV


David A. Rodewald, Appellant

v.

Nathan P. Chelstrom and Farrah D. Chelstrom, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-003568, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R

PER CURIAM
		This interlocutory appeal relates to the trial court's order, granting in part and denying
in part appellant David A. Rodewald's request for temporary injunctive relief.  The trial court denied
Rodewald's request for injunctive relief with respect to appellees' construction of any improvements
on their lot but enjoined appellees from obstructing any part of the ingress/egress easement serving
both their lot and Rodewald's tract.
		On April 18, 2011, Rodewald filed a motion to hold appellees in contempt for
violation of the trial court's order.  He contends that appellees on numerous occasions have violated
the trial court's order by obstructing a part of the ingress/egress easement.  On May 3, 2011,
appellees filed a response to the motion for contempt.  Pursuant to Texas Rule of Appellant
Procedure 29.4(a), we refer Rodewald's motion and appellees' response to the trial court and instruct
the trial court to hold an evidentiary hearing on Rodewald's motion and to grant appropriate relief,
if any.  See Tex. R. App. P. 29.4(a).  Following the hearing, the parties should order the appropriate
supplementary clerk's and reporter's records to be prepared and forwarded to this Court no later than
June 30, 2011.  In the alternative, the parties should file a status report by that date.
		It is ordered May 10, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin